 STEPHENSStephens Produce Co.,Inc. and Temple StephensCompany and Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO,Local Union576. Case 17-CA-5601October 18, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 10, 1974, Administrative Law Judge Leo-nardM. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order,' as modified here-in.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that Respondent, Stephens Pro-duce Co., Inc. and Temple Stephens Company, Mob-erly,Missouri, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as modified below:Delete paragraph 1(h) and reletter the remainingparagraphs accordingly.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc..91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2Contrary to the Administrative Law Judge, we find that SupervisorJohnson did not violate Sec. 8(a)(I) by questioning employee Black if em-ployees Minks and Kendall were going to stay (not strike). Johnson ratherthan interrogating Black in violation of Sec. 8(a)(I) was merely respondingto Black's comments to Johnson made earlier the same day that Minks andKendall would like to stay and work and would the two be fired. whichJohnson answered that in his opinion they would not suffer discharge.In adopting the Administrative Law Judge's finding that the Union repre-sents a majority of the employees in the bargaining unit. Members Kennedyand Penello do not rely on the authorization card signed by employeeCrain.3Members Kennedy and Penello agree that a bargaining order is appro-priate herein as a part of the remedy. However, in accordance with theviews they expressed inSteel-Fab, Inc.,212 NLRB No. 25 (1974). they donot adopt the Administrative Law Judge's finding of an 8(a)(5) violationPRODUCE CO.131upon which to predicate the order. They would instead rely solely on theserious and extensive 8(a)(l) and (3) violations committed by the Respon-dent as the basis for such a bargaining order.Member Fanning dissents to the dismissal of the 8(a)(5) finding of theAdministrative Law Judge, for the reasons stated in his dissent inSteel-Fab,Inc., supra.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Upona charge filed by Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local Union 576,referred to herein as the Union, on April 19, 1973, a firstamended charge filed by the Union on June 7, 1973, and asecond amended charge filed by the Union on June 25,1973, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 17, issued thecomplaint herein on July 10, 1973, against Stephens Pro-duce Co., Inc., and Temple Stephens Company (hereincalledStephens and Temple Stephens Company re-spectively) alleging that Respondents had engaged in un-fairlaborpracticeswithin themeaning of Section8(a)(1),(3), and (5) of the National Labor Relations Act, asamended, herein called the Act. Respondents filed an an-swer denying the allegations of unlawful conduct alleged inthe complaint.Pursuant to notice, a hearing was held before me atMoberly, Missouri, on August 29 and 30 and October I. 2,3, 4, and 15, 1973, at which the complaint was amended toallege additional violations of Section 8(a)(1) and (3) of theAct.' Briefs were received from the General Counsel, theCharging Party, and the Respondents.Upon the entire record in this case, my consideration ofthe briefs filed by the parties, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSStephens is a Missouri corporation engaged in the pro-cessing and storage of meat, baked goods, and dairy prod-ucts at its Moberly, Missouri, warehouse. In the course andconduct of its business operations, Stephens annually pur-chases goods valued in excess of $50,000 directly fromsources located outside the State of Missouri. In addition,Stephens, in the course and conduct of its business, annual-ly purchases goods valued in excess of $50,000 from Mis-1 In the proceeding, I granted counsel for the General Counsel's motionto quasha subpoena ad testijicanduwtwhich the Respondents served uponthe Board attorney who investigated this case. The Respondents' statedpurpose in seeking the Board's attorney as a witness was to attack the credi-bility of the General Counsel's witnesses. The General Counsel refused toauthorize the Board attorney to testify. Such authorization is required as aprecondition to such testimony by Section 102.118(a) of the Board's Rulesand Regulations. Series 8. as amended. In its brief, the Company argues thatmy ruling denied it due process. However. I see no ground for my reconsid-eration of that ruling at this point.Campbell Soup C'ontpamt152 NLRB1645. 1646, In. 1 (1965). 132DECISIONSOF NATIONALLABOR RELATIONS BOARDsouri firms which in turn purchases said goods directlyfrom suppliers located outside the State of Missouri.Temple Stephens Company is a Missouri corporationprincipally engaged in the warehousing and distribution ofmeat, bakery, and dairy products and other merchandisefrom the same warehouse used by Stephens and in the op-eration of retail food stores at various localities in Missou-ri.In the course and conduct of its business operations,Temple Stephens Company annually derives gross reve-nues in excess of $500,000 from its retail sales and perfor-mance of services.Stephens and Temple Stephens Company are, and havebeen at all times material to this proceeding, a single inte-grated enterprise engaged at the Moberly, Missouri, ware-house and elsewhere in business operations describedabove. Temple Stephens Company is Stephens' sole cus-tomer.Stephens and Temple Stephens Company concede, and Ifind, that they constitute a single employer within themeaning of Section 2(2) of the Act. The two firms are re-ferred to collectively herein as the Company. I also findfrom the foregoing that the Company is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of the Act toassert jurisdiction over the Company.11.THE LABOR ORGANIZATION INVOLVEDpromise of job security, threats, interrogation, the impres-sion of surveillance of union activity, a refusal to discussemployee grievances with an employee spokesman, and theissuance of warning notices. The amended complaint fur-ther alleges that the Company violated Section 8(a)(3) and(1) of the Act by laying off Robert L. Mattice on February16 and March 9, and by discriminating against the re-turned strikers between July 26 and August 3.It is also alleged that as the Union achieved majoritystatuson February 26, in an appropriate unit of theCompany's employees, the Company's refusal to recognizeand bargain on and after March 1, together with its viola-tions of Section 8(a)(1) and (3), constituted a violation ofSection 8(a)(5) and (1) of the Act. To remedy the allegedunlawful refusal to bargain, the General Counsel seeks abargaining order under the principles set forth inN.L.R.B.v.Gissel Packing Company,395 U.S. 575, 612-615 (1969).The Charging Party urges the award of costs to the GeneralCounsel and itself as part of the remedy.Finally, the complaint, as amended, alleges that the twomeat department stoppages constituted a single unfair la-bor practice strike.B. Alleged Interference, Restraint, and Coercion1. Incidents involving head meatcutter George RobertHudsonAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,Local Union 576, is a labororganization within the meaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. Background and IssuesIt is undisputed that in late December 1972, and thereaf-ter in January and February 1973,2 company employeeRobert L. Mattice solicited the support of fellow meat de-partment employees in an effort to obtain union represen-tation. Following a meeting between Mattice and a Unionrepresentative on February 13, the Union began an orga-nizing campaign among the Company's 17 or 18 meat de-partment employees. By February 26, the Union had ob-tained 13 signed authorization cards from the meat depart-ment employees. On February 27 the Union sent a letter tothe Company demanding recognition as the collective-bar-gaining representative of the Company's meat departmentemployees. On March I the Company refused the Union'sdemand. Thereafter, on March 21, a majority of the meatdepartment employees engaged in a strike which endedwith their return to work on July 26. On August 3, the meatdepartment employees again went out on a strike whichpersisted at the time of the hearing in this case.The complaint, as amended at the hearing, alleges that inresponse to the Union's campaign and the employees'strikes, the Company committed unfair labor practices inviolation of Section 8(a)(1) of the Act, which included a2Unless otherwise stated all dates refer to 1973.General Counsel contends that company head meatcut-ter George Robert Johnson (referred to in the transcript as"Bob Johnson") was a supervisor within the meaning ofSection 2(11) of the Act, and that he engaged in conductviolative of Section 8(a)(1) of the Act in February andMarch. The Company urges that Johnson was not a super-visor during those months and therefore none of his allegedconduct violated the Act.As defined in Section 2(11) of the Act, the term supervi-sor denotes:[A]ny individual having authority, in the interest ofthe employer,to hire,transfer, suspend,lay off, recall,promote, discharge,assign,reward, or discipline otheremployees,or responsibly to direct them,or to adjusttheir grievances,or effectively to recommend such ac-tion if in connection with the foregoing the exercise ofsuch authority is not of a merely routine or clericalnature,but requires the use of independent judgment.It is settled that this section is to be read in the disjunctiveand that possession of any one of the enumerated powersestablishes supervisory status.Ohio PowerCo. v. N.L.R.B.,176 F.2d 385,387 (C.A. 6), cert.denied 338 U.S. 899(1949);Great Central InsuranceCompany,176 NLRB 474,475 (1969).The Company concedes that Johnson,who has been inits employ for about 22 years,supervised the approximate-ly. 17meat department employees from 1967 or 1968 untilmid-November 1972. However,the Company claims thatinmid-November 1972, the current meat department man-ager, Jesse Dou Brava,assumed complete charge of themeat department, and that since that event Johnson has STEPHENS PRODUCE CO.133been a rank-and-file employee.But the evidence as toJohnson's status since November 1972 is otherwise.Thus, acomposite of the credited testimony of meat departmentemployees Robert L. Mattice, Elizabeth White, DorothyKendall,KatherineMinks,Doris Freeman,and GeorgeMorgan Hudson shows that Dou Brava is usually presentin the meat department less than 1 hour each workday, andthat since November 1972, Johnson has continued respon-sibly to direct meat department employees in their work,grant their requests for time off from work,and assign ov-ertimework to them. Corroboration is provided byJohnson's credited testimony that in Dou Brava's absencehe transfers employees from job to job, and that in Marchhe granted time off to employees Kendall and Minks. Fi-nally, on direct examination by company counsel, Johnsonadmitted that in January he instructed Mattice not to "gohome again without checking with me first."Other factorswhichweigh against the Company'scontentionareJohnson's$5 hourly wage which is the highest rate in thedepartment and is 57 cents higher than the hourly wage ofthe next highest paid meatcutter,the absence of evidencethat the Company ever announced to the employees thatJohnson was no longer a supervisor,and the fact that as-suming Johnson is not a supervisor,the 18 employees ofthe department would be without supervision for most ofeach workday.In sum, I find that Johnson has been a su-pervisor within the meaning of Section 2(11) of the ActsinceNovember 1972.J.W.Mays, Inc.,147 NLRB 942,963-964 (1964), enfd. 356 F.2d 693 (C.A. 2, 1966).The first alleged Section 8(a)(l)violation involvingJohnson occurred on February 5 when he warned employ-eeHudson"that if anyone around[here] was trying toform a union,or even mentioned a union, theCompanywould let him go." During the week of February 5, John-son also told Hudson that"he [Johnson]knew that BobMattice was trying to form a union,and that he hoped that[Hudson]did not try to follow Bob Mattice's footsteps." 3Beyond question,Johnson'swarning of company repri-sals against employee efforts to organize the meat depart-ment was a threat violative of Section 8(a)(1) of the Act,Gerbes Super Markets, Inc.,176 NLRB 11, 21 (1969),enfd.436 F.2d 19, 21 (C.A. 8, 1971). Against the background ofthis threat, I also find that Johnson's further remarks weredesigned as a warning that the Company was keeping trackofMattice's union campaignwhich had not gone beyondconversation and had not yet been openly revealed to theCompany,and that management was also keeping its eyeon Hudson for the first sign of prounion sentiment on hispart.Thus,Ifind that these remarks which were designedto persuade Hudson thatthe Companywas keeping em-ployee union activity under surveillance were also violativeof Section 8(a)(1) of the Act. SeeN. L. R. B. v. Medley Dis-tillingCo., Inc.,187 NLRB 84, 89 (1970), enfd. 453 F.2d374 (C.A. 6, 1971).On February 14, Johnson asked meat department em-ployee ElizabethWhite if Mattice "had ever mentionedunion to[her]."When White answered that Mattice haddone so, Johnson responded, "Well, I don't think Temple3My findings of fact regarding these two incidents are based uponHudson's credited and undisputed testimony.J.° will ever go union,I think he will close down first." 5 Bythus interrogatingWhite about Mattice'sunion activityand then responding to her affirmative answer with athreat of plant closure if a union succeeded in organizingWhite and her fellow employees,Johnson violated Section8(a)(1) of the Act.Crispo Cake Cone Co., Inc.,190 NLRB352, 362-363 (1971), enfd. 464 F.2d 233, 236 (C.A. 8, 1972).It is undenied that on March 18, Johnson asked meatdepartment employee Dorothy Kendall, who had signed aunionauthorization card on February 26, "Why don't youcome back over to the good guys' side. . .. I'm surprisedthat you're following Bob Mattice. . . .Iwouldn't be sur-prised if it wasn't George Hudson, because you've knownhim longer and you trust him more." By these remarksJohnson implied that the Company was particularly inter-ested in Kendall'sunion activity and sentiment and wasmaintaining a watch on her. I find that Johnson's remarksviolated Section 8(a)(I) of the Act. SeeN.L.R.B. v. RalphPrinting and Lithographing Company,379 F.2d 687, 691(C.A. 8, 1967).Kendall also testified that in- further conversation thatsame day, 3 days before the meat department employeesfirstwent out on strike, Johnson told her "if you walk outinto the street you'll never work for Temple Stephens an-other day."However,on cross-examination,she concededthat Johnson actually said: "If you go out you might neverget to work another day," and that she understood fromher exchange with Johnson that the Company might re-place her if she went out on strike. On this record,Icannotfind a violation of Section 8(a)(1) of the Act. The finalversion of Johnson's advice, which I have accepted, showsonly that Johnson apprised Kendall that she ran the risk ofbeing permanently replaced if she engaged in a strike. As itiswell settledthat an employer may lawfully replace eco-nomic strikers permanently,Johnson's advice was not anunlawful threat of discrimination but rather a statement oftheCompany's legaloption. SeeN.L.R.B. v. FleetwoodTrailer Co.,389 U.S: 375, 378-379 (1967). Accordingly, Ishall recommend dismissal of this portion of the complaint.However, Kendall's-credited and uncontradicted testi-mony shows that in the same conversation,Johnson violat-ed Section 8(a)(1) when he assured her that if she did notjoin the strike,her job would be "guaranteed."For by thisassurance,Johnson held out preferred status as a rewardfor her refusal to join a strike against the Company andthusunlawfully interferedwith her Section 7 rights.This is a reference to Temple JayStephens,who ispresidentof TempleStephensCompany and a vice president and directorof Stephens ProduceCo.. Inc.His testimonyand the recordin general show that he controls anddirects the operations of both enterprises.Johnson admittedquestioningWhite about Mattice's unionactivity onFebruary14, but deniedmaking anyfurther remarks to her.However, ofthe two: White impressedme as the more candid witness.Johnson's testinw-ny on cross-examinationismarked bymuch reluctanceand evasiveness.For example.when questioned about conversations between himself andJesseDou Brava regarding the union campaignhe firstadmitted havingsuch a conversation and beganrelating a word for wordaccount.However.he suddenly stopped and said -1don't rememberany of the conversation.That was justall there wasto it." Finally,he changedhis testimony. admit-ting onlythat their discussionwas limited tothe strike then in progress.Moreover, in view of Johnson's resort to an unlawful threat in his antiunionremarks to Hudson inFebruary. it is not unlikelythat he would make thethreat reported by employee White. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. Erie Resistor Corp.,373 U.S. 221, 233 (1963).On the morning of March 12, 9 days before the meatdepartment strike, employee Keenar Black told SupervisorJohnson that meat department employees "Kittie" Minksand Dorothy Kendall "would like to stay and work," andthen asked if they would get' fired. Johnson answered thatin his opinion they would not suffer discharge. Later thatsame day, Johnson approached employee Black in themeat department and asked if "they were going to stay."Black replied that she didn't know, adding that "Kittietalked to George; and after that she didn't say anything tome." By thus questioning Black, Johnson violated Section8(a)(I) of the Act.J.C.Penney Co., Inc.,209 NLRB 313(1974),National Can Corporation,159 NLRB 647, 661-662(1966).62.An incident involving Temple Jay StephensDuring the week of February 19, Temple Jay Stephens inconversation with George Hudson declared that he knewthat the employees in the meat department "were trying toform a union." I find that this declaration reinforced theimpression of surveillance created by Supervisor Johnson'sremarks to Hudson on February 5. For there is no showingthat by February 19 the surreptitiousness of employeeMattice's union activity had been compromised by anyopen notice to the Company. Accordingly, I find that Ste-phens' statement violated Section 8(a)(1) of the Act.C. Robert L.Mattice'sLayoffs1.The factsThe Company hired Robert L. Mattice as a meatcutterinNovember 1972. In a prehire interview late in October1972 Jesse Dou Brava, the meat department manager,complained to Mattice about the.quality of the meat de-partment employees' performance. In his testimony DouBrava conceded, and I find, that Mattice suggested a unionmight remedy the situation. However, Dou Brava deniesMattice's testimony, which was corroborated by the latter'swife,Rozelma, that. Dou Brava replied that the Companywould never have a union. Instead, Dou Brave insists thathe made no comment.In resolving this credibility issue, I have noted thatMattice's testimony regarding his union activity, thoughnot fully confirmed by fellow employees testifying for theGeneral Counsel, was substantially corroborated by themand that there were some collateral inconsistencies in histestimony on cross-examination. However, I have also not-ed that Dou Brava was reluctant to 'testify about theCompany's attitude toward the union campaign. More im-portant, while testifying that he had no recollection of thesubstance of even one discussion with Temple-Stephensabout the union campaign, he conceded there were "hun-dreds." Accordingly, of the two, I find Mattice the morereliable witness.As previously found, in December, January, and Febru-6My findings asto this incident are based upon Keenar Black's undisput-ed testimony.ary Mattice sought support for a union among fellow meatdepartment employees. I have also found that during theweek of February 5, head meatcutter Johnson revealed hisknowledge of Mattice's union activity, in a conversationwith employee Hudson.On February 13, at a cafe in Moberly, Mattice andUnion Business Representative Eugene Reece discussedthe prospects of a successful union organizing campaign.Reece gave Mattice a number of union authorization cardsand a copy of a current union contract covering a unit ofmeat department employees in the area of Sedalia, Missou-ri.On February 14 Supervisor Johnson learned from meatdepartment employee White that Mattice had discussedthe Union with her. Mattice did not report for work onFebruary 14 because he was sick. On the following day,Mattice reported for work and during the workday report-ed the results of his conversation with Union Representa-tiveReece to George Hudson and other meat departmentemployees. He also gave Hudson some authorization cardsto obtain signatures from meat department employees.On the afternoon of February 16, Dou Brava usheredMattice into GeneralManager Kruse's office and toldhim: "Bob, I have some bad news for you. We're going tohave o let you go."'Mattice responded in substance that heknew that he would be fired because of his union activity,referring particularly to his contact with Union Represen-tativeReece 3 days earlier. At this, Dou Brava said, "Oh,this is the first I've heard about it." He then added: "We'regoing to try to cut down on expenses and cut down the ads,and the warehouse is losing money." When Mattice disput-ed Dou Brava's claim of losing money, Dou Brava said hecould.show him the loss "on paper." Dou Brava showedMattice inventory sheets which, according to the latter'scredited testimony, reflected a loss in the Company's ware-house operations and a profit "of about 22 percent in theretail end of the business." Mattice argued that the inven-tory sheets did not present "a true picture." Dou Bravaconceded that he didn't know "how they figure their profitand loss." He then went on, "Bob, Temple Jay. told me todo this. I told you they'd never have a union." ' At this,Mattice said, "Good-bye," and left the warehouse.'On February 26, Mattice attended a'union meeting at amotel in Moberly. The following day, the Union, sent. itsDou Brava's testimony corroborates portions of Mattice's version of theexchange. However.Dou Brava denies telling Mattice that he. Dou Brava,did not know how the Company determined profit and loss, and that Tem-ple Stephens told him to separate Mattice from employment. Dou Bravaalso denies saying "I told you they'd never have a union." However, for thereasons previously stated. I have credited Mattice's testimony in this regard.Iam also troubled by Dou Brava's testimony that he told Mattice "I did notknow anything about your union activities." For if head meatcutter Johnsonwas well aware of Mattice's union activity as early as February 5. I find ithard to accept Dou Brava's profession of ignorance.N.L.R.B. v: TransportClearings, Inc..311 F.2d.519, 523 (C.A. 5,1962).8Employee Lucille Haggard testified that on February 18, when sheasked Supervisor Johnson where Mattice was, Johnson said, "He was talk-ing union:he was a troublemaker;and that didn't go on around there. sotheygot rid of him." However, under cross-examination she conceded thatshe could not remember Johnson's exact words. Johnson denied making thestatement to her. Haggard's inconsistent testimony on this issue of fact. theconflicts between her testimony at the hearing and her affidavit, and hergenerally careless attitude toward her testimony impressed me that she wasnot a reliable witness.Accordingly,in this instance. I have creditedJohnson's denial. STEPHENS PRODUCE CO.recognition demand to the Company together with copiesof signed authorization cards obtained from a majority ofthe meat department employees, including that of RobertMattice. The union letter called particular attention toMattice's card, ventured the opinion that Mattice was ter-minated on February 16 "because of his union activities inbehalf of Local No. 576," and demanded his reinstatementwith backpay.The Company contacted Mattice on February 28 andrecalled him. He reported for work the following day,March1. In itsMarch 1 letter rejecting the Union's de-mand for recognition, the Company denied that Matticewas discharged for union activity and asserted that he waslaid off "because we believed we did not need his servicesfor thetimeinvolved."Mattice's credited testimony is that early on the af-ternoon of March 8, in the meat department, he overheardAnna Forrest remark to Supervisor Johnson, "The son-of-a-bitch is going to continue until he gets us all fired."Mattice's credited testimony also shows that Johnson re-plied, "They're going to fire him for good tomorrow." 9At the end of the following workday, Dou Brava ap-proached Mattice and said, "Bob, I want to talk to you."Mattice followedDou . Brava into General ManagerKruse's office. Before Dou Brava could speak, Matticesaid, "I know, I overheard Bob Johnson tell Annie Forrestthat I was going to be fired." At this Dou Brava said,"Well, Bob business is down and we have to let you go."Mattice said that he was "sorry that things have to be thisway." As Mattice was leaving Dou Brava added, "Bob, wemight call you back later if business picks up." 10 In Aprilthe Company notified Mattice by letter that he had notbeen discharged on March 9, but merely laid off, and of-fered him immediate reinstatement. However, Mattice par=ticipated in the meat department strike then in progressand did not return to work until the conclusion of thestrike on July 26.2.Analysis and conclusionsThere is ample factual support for the contention thatMattice's February 16 and March 9 layoffs were reprisalsfor his leading role in the Union's organizing campaign.The first suggestion of Mattice's sentiment surfaced in lateOctober 1972 when he told Dou Brava that a union wouldsolvemanagement's problems in the meat department.9Forrest testified that she did not remember calling Mattice a son-of-a-bitch or having a conversation with Johnson on March 8.She also deniedthat anyone told her on that date that Mattice was going to be fired. John-son denied telling Forrest that Mattice was about to be fired. However, hisdenial followed a carefully drawn leading question and he was not given anopportunity to testify as to whether he had any conversation with Forrest onthat date about Mattice. In view of Forrest's inability to remember whethershe had a conversation with Johnson on March 8, 1 do not accept her flatdenial that anyone told her that day of Mattice's imminent discharge. I havealso considered Johnson's demonstrated union animus, the previously dis-cussed infirmitiesin his testimony, his narrowly drawn testimony on thispoint,the slight shifting of Mattice's demeanor of the three witnesses. Fromthis assessment,Ihave concluded that Mattice's testimony is essentiallyaccurate.10My findings regarding Mattice's and Dou Brava's remarks during theirMarch 9 encounter are based upon Mattice's credited and undisputed testi-mony.135Dou Brava's response was a prediction that the Companywould not be organized. Though not violative of Section8(a)(I) of the Act,tt this response set the stage for futureevents. For, when Mattice's union activity became knownto the Company in early February, it responded with hos-tility in the form of unlawful conduct including threats ofdischarge and plant closure, all designed to chill such activ-ity.The Company's references to Mattice in the course ofits unfair labor practices leaves little doubt that he was thefocalpointof its hostility. Strong evidence of theCompany's desire to eradicate Mattice's union activity wasprovided by Dou Brava's statement at the very moment ofMattice's first layoff, "I told you they'd never have aunion," and by Supervisor Johnson's revelation on March8 that Mattice's union activity would be halted the follow-ing day when the Company intended to get rid of him.Finally, when confronted with Johnson's remark on March9,Dou Brava did not repudiate it, but rather proceeded tocarry out the prediction.The Company's unlawful design was also evidenced bythe timing of Mattice's layoffs. The February 16 layoff oc-curred 3 days after Mattice's conference with Union Busi-ness Representative Reece at a Moberly cafe and 2 daysafter his report of the conference to the employees and hisinitial distribution of authorization cards in the meat de-partment. The second layoff came one week after 'the Com-pany received the Union's February 27 letter containing arecognition to Mattice and his signed authorization cards.Thus, "it stretches credulity too far to believe that therewas only a coincidental connection between" Mattice'sleading part in the union campaign and his layoffs.AngwellCurtain Company, Inc. v. N. L. R. B.,192 F.2d 899, 903 (C.A.7, 1951).In sum,Dou Brava's and Johnson's incriminating re-marks, the timing of the layoffs close upon significantevents in the union campaign, and the Company's openand unlawfully manifested union animus convince me oftheCompany's unlawful motive.N.L.R.B. v. SuperiorSales, Inc.,366 F.2d 229, 233 (C.A. 8, 1966).N. L. R. B. v.CouncilManufacturing Corp.,334 F.2d 161, 164 (C.A. 8,1964).The Company urges that Mattice was selected for layoffbecause of declines in business and because he was theleast senior employee in the meat department. However, inface of the foregoing array, the Company's defense is un-convincing. Thus, while the Company asserts that both ofMattice's layoffs were motivated by adverse business con-ditions it has failed to flesh out its claim with adequateevidence.With respect to the February 16 layoff, the in-ventory sheets referred to by Dou Brava on that occasionwere not available to show the claimed loss being sufferedin the meat department. Instead, the Company offered theappraisals of Temple Jay Stephens and Dou Brava, a tableextracted from the Company's records showing fluctua-tions of hours worked in the meat department between theweek ending January 6 and the week ending March 24, thedollar volume of meat processed in the department duringthat period, and a table of prices per pound of eight-900-11 I shall recommend dismissal of so much of the complaint as allegesDou Brava's response to be violative of Section 8(a)(I). 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDpound choice steers from November 1972 until March 13,1973. However, there was no financial record presented toshow the claimed business reversals in dollars and cents.Similarly, aside from testimony about declining sales, theLenten season, an expected consumer boycott of beef, andrisingwholesale beef prices, there was no showing of adollars-and-cents reason for laying Mattice off on March8. In short, I find the evidence offered by the Companyinadequate to sustain its defense against the strong evi-dence of unlawful motive. I therefore find its profferedeconomic defense to be a pretext. .Nor does the layoff of part-time meat department em-ployee Steven Crain on March 9 assist the Company's de-fense. For in light of the Union's February 27 letter charg-ing that Mattice's February 16 layoff was because of hisunion activity, the Company may well have used Crain'slayoff to mask its discriminatory motive 12 in laying Mat-tice off in the second occasion.l3In view of the foregoing, I find that the Company violat-ed Section 8(a)(3) and (1) of the Act when it laid off em-ployee Robert L. Mattice on February 16 and March 9.Ialso find that in the context of Mattice's unlawful lay-off on February 16, Dou Brava's remark, "I told youthey'd never have a union" amounted to a warning that theCompany would resort to other unfair labor practices toprevent its employees from obtaining union representation.Accordingly, I find Dou Brava's remark was violative ofSection 8(a)(l) of the Act.D The Warning Notices1.The factsOn March 11, meat department employee George Hud-son received the following letter from the Company:Yesterday you did not appear for work and you didnot tell anyone that you were not coming. Please con-sider this a warning notice that you are on probationand the next time you do not appear for work withoutcalling in as soon as you know that you cannot come,suitable action will be taken. You have previouslybeen given verbal notice of this situation.Thereafter on or about July 27, Lucille Haggard received awritten warning from Jesse Dou Brava for failing to com-ply with his request that she work "a few minutes over-time" on July 27. Finally, Robert Mattice received a writ-ten warning from Dou Brava on July 30 for leaving hiswork station and'engaging in conversation with other em-ployees during worktime.Prior to the hearing none of the three employees com-plained to management about his or her warning notice. Atthe hearing Hudson did not challenge the contents of hisnotice. In her testimony, Haggard admitted that on orabout July 27, Dou Brava assigned her to "scrub some ofthe tables even if [she had] to stay over a little while."12 Indeed, Temple Jay Stephens admitted in his testimony that Mattice'slayoff was "a sensitive issue" because of the Union's accusation.3There is no allegation before me that Crain's layoff was unlawful.Haggard's testimony also shows that upon completion ofthat assignment she went home without checking with DouBrava after another employee told her she could leave.Mattice's testimony shows that he did in fact engage inconversation with employees Kathy Chism, Shirley Wilson,BillCloyd, and one other employee.14It is indisputed that for the 5 to 6 years prior to thisproceeding the Company issued such warning to its em-ployees for various infractions in all of its departments.15Copies of six other warnings issued to employees in 1972were offered and received in evidence at the hearing. Thereisno evidence that the Company expressed any intentionto tighten up on discipline in the meat department or to usewritten warnings in its antiunion campaign.2.Analysis and conclusionsFrom the foregoing, I find no basis for the GeneralCounsel's contention that the three warning notices werepart of the Company's antiunion campaign. There wasnothing unusual about the issuance of such warnings. Thethree employees apparently deserved the warnings. Andfinally, there is no showing that the Company threatenedto use such warnings to punish union adherents. Accord-ingly, I find that the warnings did not violate the Act andshall recommend dismissal of the allegation.E.The Alleged Discrimination Against the StrikersI.The factsOn March 21, 12 of the meat department's approximate-ly 16 employees went out on strike in response to theCompany'srefusalto recognize and bargain with theUnion. In.April laid-off meat department employee RobertL.Mattice refused the Company's offer of reinstatementand became a striker. Thereafter, on July 21, the strikingemployees made an unconditional offer to return to work,which the Company accepted on July 23. Ten of the strik-ers returned to work in the meat department on July 26,but went out on strike again on August 3. During the firststrike the Company hired six or seven replacements for themeat department of whom four remained after July 26.a.The lack of white aprons and jacketsAccording to Robert Mattice's credited testimony, priorto the first strike the Company provided white jackets tothemeat department as follows: "On the days that thelaundry was delivered, it was brought back to the breakroom . . . and I picked out jackets that would fit me. I'dtake two, wear one and put one in my locker." He alsotestified that the meat-department employees "had cleanwhite aprons every day." However, on cross-examinationMattice also credibly testified that prior to the first strike,the Company's laundry "was delivered twice a week," thaton the day of each delivery he "took enough to last a cou-14The Companyissuedsimilarly wordedwarningsto employees VeronicaMartin and Katherine Minks in October and July 1972. respectively.isOn August 30. 1973, the Company suspended all warning notices pend-ing the outcome of this proceeding. STEPHENS PRODUCE CO.ple or 3 days and put them in my locker." Employee Hag-gard conceded that prior to the March strike, the Companyoccasionally had "problems" obtaining enought white gar-ments for its employees. Turning to the period between thestrikes,Mattice's credited testimony reveals that while non-strikersCloyd, King, and Jacoby appeared to have hadclean aprons daily the Company provided Mattice withone jacket and one apron on Thursday July 26, a cleanapron on Friday July 27, two aprons on August 1 and onejacket during the week of July 30. 1 also find fromMattice's testimony that on Tuesday, July 31, when heasked Department Head Dou Brava if there were any cleanjackets, the latter replied: "I don't know where the laundryis at.You'll just have to do with what we have." There is noevidence that the Company made any special distributionsof white garments to the three nonstrikers during the peri-od from July 26 to and including August 3.As a matter of practice prior to the March strike, RobertMattice and the other meat department employees came towork through the front door of the Company'swarehouse.During the period from July 26 to August 3, while Matticeand the other strikers continued to use the front door, thenonstrikers reported for work through the warehouse'sback door. The Company opened the front door 5 to 10minutes before 6:00 a.m. There is no evidence as to whenthe door was opened. Mattice also credibly testified thatafter the front door was opened, as he and employee Hud-son walked to the meat room,"Bob Johnson or Jesse DouBrava, whoever had unlocked the door, would go rightback . . . and unlock the division door between the bakeryand the dairy area and the main warehouse and allow thepeople who were already inside the building to . . . comeon in and punchin." Finally,on cross-examination, Mat-tice conceded that both groups were arriving in the meatdepartment"at about the same time." 16It is also undisputed that since late in 1972, Dou Bravahas required meat department employees to be attired intheirwhite aprons and jackets before punching in on thetime clock. Dou Brava also posted a notice to the employ-ees announcing this requirement at that time.On directexamination,Mattice testified that during the July 26-Au-gust 3 period, the meat department employees who hadworked during the first strike punched in first and "thendressed." Later,on cross-examination, Mattice testified asfollows:Q.Who did you see punch in before he put on awhite apron and coat?A. I've seen Bob Johnson, I've seen Bill Cloyd, RoyKing I've seen Keenar Black stand there and punchfive or six cards, the girls were standing around andshe would punch five or six cards.Q.What date do youhave referenceto? Let's do it16Mattice's testimony in this regard confirmsthe Company's summaryentitled"Check In TimeProduce Employees" whichshows the punch-intime for all meat departmentemployeesfor the weeksof July 28 and August4 (Resp.Exh. 19).137thisway.What day did you see somebody punch inbefore they had their whites on, before you punchedin?A. Before I punched in?Q. Yes.A. I don't believe anybody did.c.Overtime workAt the hearing, I received in evidence an extract of theCompany's records (G.C. Exhibit 14) showing the totalhours worked by each meat department employee duringthe weeksendingJuly 28 and August 4, respectively. Theextract together with Temple Stephens credited testimonyshows that from July 26 up to and including August 2. thelast full day before the secondstrike,the only employeeswho worked 9 hours or more on two or more normal workdays were Anna Forrest (2), William Jacoby (3), MarkWille (2), Kathryn Thompson (3), Wanda Ridgeway (3),and Keenar Black (3), none of whom participated in thefirst strike. The Company's summary also shows that theonly employees who worked on Saturday July 28 werenonstrikersForrest,Wille, Thompson, and Black. Of thestrikers,only Kendall worked 9 hours or more on any ofthe 6 workdays covered by the period, and she achievedthat distinction only once.2.Analysis and conclusionsIfind that the General Counsel has not established bysubstantial evidence that the lack of white aprons and jack-ets for distribution to the strikers and the segregation ofstrikers from nonstrikers, between July 26 and August 3were violative of Section 8(a) (3) and (1) of the Act. Thereisno showing that the Company made any surreptitiousdistribution of white garments to the nonstrikers or as-signed separate entrances to the strikers and nonstrikers.Nor is there any showing that management voiced any in-tent to discriminate against the strikers in these respects.Also, the credited testimony suggests a number of nondis-criminatory explanations for the apparent disparity inwhites such as the sudden end of the 4-month-old strike inthe latter half of a workweek, faulty laundry service, andthe possibility that the three nonstrikers had accumulatedwhites in their lockers. As for the apparent segregation ofstrikers from nonstrikers at reporting time, there is noshowing that the strikers suffered any pecuniary loss. In-deed,Mattice conceded that the two groups were arrivingin the meat department at about the same time. In sum, Iam not persuaded that either the problem with the whiteaprons and coats or the use of the two warehouse entrancesbetween July 26 and August 3 provides any ground forfindings that the'Company violated Section 8(a)(3) and (1)of the Act.However, I find sufficient evidence to support the Gen-eral Counsel's contention that between July 26 and August3, the Company discriminated against the strikers with re-gard to hours of work. The Company's records show thatof the 10 returned strikers, only one was assigned overtimeof I hour or more during the period July 26 through andincluding August 2. Further, the Company assigned none 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the strikers to Saturday work on July 28. In contrast, 6of the 10 nonstrikers received a total of 16 overtime assign-ments of Ihour or more during thesameperiod, and 4 ofthe 10 received a Saturday assignment on July 28. In lightof the Company's demonstrated hostility toward employeeadherence to the Union, such a contrast in treatment can-not be viewed as a mere coincidence. Cf.N.L.R.B. v. Cam-co, Incorporated,340 F.2d 803, 809-811 (C.A. 5, 1965), cert.denied 382 U.S. 926 (1965).To avoid a finding of unlawful conduct, the Companyassertsthat during the period in question, the strikers wereleaving work daily at 3:00 p.m. without permission fromthe meat department head, Dou Brava. However, the onlysuch instance shown by the record involved employee Lu-cilleHaggard, who received a written warning on or aboutJuly 27 for failing to comply with Dou Brava's July 27request to "remain and work a few minutes overtime."There is no evidence to support the Company's suggestionthat all 10 of the returned strikers were leaving the ware-house daily at 3:00 p.m. Nor is there any showing thatcompany intentions to assign the strikers to overtime orSaturday work were in any way thwarted by the strikers. Inshort, I find the Company's explanation to be wanting inevidentiary support. Accordingly, in view of the strong evi-dence of disparate treatment and the attendant union ani-mus, I find the Company violated Section 8(a)(3) and (1)by discriminating against the the 10 strikers. in the assign-mentof overtime and Saturday work because they hadsupported the Union's strike which began on March 21.F. Jesse Dou Brava's Refusal To Recognize Mattice as theMeat Department Employees' Spokesman1.FactsOn August 2, Robert Mattice arranged for a meetingwith Jesse Dou Brava on the following morning at thecompany warehouse.'On August 3, Mattice and nineother meat department employees met Dou Brava duringtheirmorning coffeebreak. Mattice said: "Jesse, we wouldlike to talk to you." Dou Brava replied:Bob, I'm not going to talk to you. You are not aspokesman for this group, you never have been andnever will be. If they have complaint: or gripes, theycan come to me individually and privately and I'll at-tempt to resolve these.At this,Mattice asked Dou Brava if that meant "You'renot going to talk to us then?" Dou Brava replied, "No!"With the discussion thus ended, the 10 employees removedtheir white jackets and aprons and walked out of the ware-house. Thus began the second strike which was in progressat the time of the hearing in this matter.2.Analysisand conclusionsThe GeneralCounsel urges that Dou Brava's refusal to17The purpose of the meeting was to discuss conditions of employment.treatwithMattice as a spokesman for a group of meatdepartment employees on August 3 constitutes a failureand refusal "to permit employees to concertedly requestthe [Company] to take corrective action in regard to certainterms and conditions of employment." I agree for the fol-lowing reason, Section 9(a) of the Act provides as follows:Representatives designated or selected for the purpos-es of collective bargaining by the majority of the em-ployees in a unit appropriate for such purposes, shallbe the exclusive representatives of all the employees insuch unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment,or other conditions of employment:Provided,Thatany individual employee or a group of employees shallhave the right at any time to present grievances totheir employer and to have such grievances adjusted,without the intervention of the bargaining representa-tive, as long as the adjustment is not inconsistent withthe terms of a collective-bargaining contract or agree-ment then in effect:Provided further,That the bargain-ing representative has been given opportunity to bepresent at such adjustment.Absent a recognized bargaining representative throughwhom the 10 employees could have processed their griev-ances, their attempt to act through a spokesman such asMattice came within the foregoing Section and was pro-tected by Section 7 of the Act.N.L.R.B. v. Lundy Manufac-turingCorp.,316 F.2d 921, 925-927 (C.A. 2, 1963), enfg.136 NLRB 1230 (1962), cert. denied 375 U.S. 895 (1963). InLundy Manufacturing, Corp., supra,'theBoard also recog-nized that absent a functioning union grievance machinery,employees are entitled to establish a committee to repre-sent them in the presentation of grievances to their employ-er, and that such a committee is entitled to recognition bythe employer. In that case, the Board found the employer'srefusal to "accept and meet with and discuss grievances"with such a committee violative of Section 8(a)(1) of theAct. 136 NLRB at 1244-45. Here, faced with theCompany's rejection of the Union's demand for recogni-tion, the 10 employees had attempted to press their griev-ances collectively, through Mattice. In such circumstances,Dou Brava's refusal to recognize Mattice as the group'sspokesman for the presentation of grievances broughthome to the frustrated employees the Company's completerejection of their right to engage in any form of collectivebargaining a right fostered by Sections 9(a) and 7 of theAct. I find, therefore, that by such refusal, the Companyviolated Section 8(a) (1) of the Act.Lundy ManufacturingCorp., supra,136 NLRB at 1244-45.18Ifurther find that Dou Brava's unlawful refusal to rec-ognize Mattice as the spokesman for the meat departmentstrikers groups was the immediate cause of the strike whichisThe record does not support the Company's claim in its brief that"there is absolutely no evidence in the record to establish the purpose ...of why the group wished to speak to DouBrava."For, in his response toMattice's request for a conference. Dou Brava recognized the probabilitythat the employees had "gripes" and "complaints." Thus. Dou Brava's re-sponse showed that he recognized that the employees were approaching himabout their conditions of employment including the denial of overtime. STEPHENS PRODUCE CO.139began on August 3. 1 also find that a contributing cause ofthe strike was the Company's unlawful discriminationagainstthe strikers with respect to hours of employmentduring the period from July 26 to and including August 3.For, these reasons, the August 3 strike was an unfair laborpractice strike.N.L.R.B. v. Comfort, Inc.,365 F.2d 867,873-874 (C.A. 8, 1966).G. Jesse E. Kruse's WarningLate in the afternoon of August 31, a truck belonging toBeaver,another employer, approached the Company'swarehouse. Striking employee Doris Freeman, who waswalking the picket line approached the truck, which thenstopped, and asked the driver to honor the picket line. Thedriver said he would comply with Freeman's request, butfirsthe had to call his employer. He asked where he couldpark his truck and where he might find a phone. Anotherstriker,Katherine Chism, came to the truck and told thedriver where to park and Freeman directed him to a near-by tavern where there was a phone. At about this point,Company General Manager Kruse, who was standing inthe warehouse door, called to the driver telling him to backhis truck into the warehouse dock. The driver ignoredKruse's direction, but parked his truck and started walk-ing. At this, Kruse shook his finger at Freeman and Chism,and warned them he would call the police and, "Get rid ofthem one ata time." 191 find Kruse'swarningamounted tointerference, restraint, and coercion within the meaning ofSection 8(a)(1) of the Act.Cone Brothers Contracting Com-pany,135 NLRB 108, 109, 132 (1962), enfd. 317 F.2d 3(C.A. 5, 1963), cert. denied 375 U.S. 945 (1963).H. The Refusal ToBargainAs of February 27, when the Union wrote its letter de-manding recognition and-bargaining, it had obtained au-thorization cards from a majority 20 of the 17 employees inthe Company's meat department.21 On March I the Com-pany rejected the Union's demand. In defense of its refusalto bargain, the Company contends that the bargaining unitsought by the Union is inappropriate, and that only an19My findings are based upon the testimony of Freeman and Chism, whopresented their testimony in a straightforward and convincing manner.Kruse, who was less certain about the event testified in substance that the"truck was being held up." However, his testimony reveals that he did notwitness the entire incident,but came upon it after the truck had stopped. Healso conceded that he said "Maybe we ought to call the police and see ifcan helpout on this."theAs of February 27, the Union had obtained 13 cards. However, it sentcopies of only 12 of the cards as enclosures with its letter td the Company.One of the 12 cards was executed by Wanda L. Colmer on February 26under circumstances which cast doubt upon her status as a meat departmentemployee. As the remaining I I cards were sufficient to support the Union'sdemand,Ifind it unnecessary to determine Colmer's status.21The proposed bargaining unit is more fully described as:All regular full-time and part-time meat department employees em-ployed by Stephens Produce Co., Inc., at its Moberly, Missouri, ware-house, excluding all dockmen, warehousemen,truck drivers,helpers.janitors, checkers, fork lift operators, produce order men, bakery em-ployees, dairy employees, office clerical employees, professional em-ployees, guards and supervisors as defined in the Act.overall unit consisting of Stephens' meat, bakery, and dairydepartments would be appropriate. There is no bargaininghistory for any of Stephens' employees.In support of its unit position, the Company stresses in-stances of transfer and interchange between the three de-partmentsdating from 1958, occasions when meat depart-ment employees hae sacked donuts and when bakery em-ployees have done some meat department work. TheCompany also calls attention to a coordinated layoff policybetween the three departments, their common seniority list,common fringe benefits and working hours, and TempleStephens' overall control of their operations. On the otherhand, the General Counsel has shown that the meat de-partment isin a room separate from the other departments,has its own separate immediate supervisor, and performswork distinct from that of the other two departments. TheGeneral Counsel also points out that unlike the dairy andbakery work areas, the meat department's temperature iskept at about 45 degrees Fahrenheit.22 The record alsoshows that except for baking chickens in the bakery onceor twice weekly and occasionally washing meat trays there,themeatdepartment employees do not go into other de-partments to pi:rform their department's work. The meatdepartment employees punch a separate timeclock andhave two separ, to locker rooms, one for men and the otherfor women. Taking into account the factors urged by theCompany, I find that the record as a whole reveals that themeat department employees enjoy a separate and distinctcommunity of interestsimilarto that of retail store meatdepartments which the Board has traditionally found to beappropriate units.Owego Street Supermarkets,159 NLRB1735, 1741 (1966):The Great Atlantic & Pacific Tea Compa-ny, Inc.,130 NLRB 226 (1961).In sum, I find a separate unit of Stephens' meat depart-mentemployees, as sought by the Union, to be an appro-priate unit for purposes of collective bargaining.-The Company complains that misstatements made byunion. representatives and employee Mattice impaired thevalidity of the Union's card majority. Specifically, theCompany relies upon the testimony of employees KeenarBlackand BillCloyd that misrepresentations and threatswere made to them individually, a showing that a proposedcontract was read to the meat department employees bythe Union on February 26, and Mattice's testimony, that inhis effort to gain support for the Union he showed meatdepartment employees a contract designated as the Sedaliaarea contract. However, the evidence does not warrant re-jection of the Union's authorization cards. Neither Blacknor Cloyd signedunioncards and there is no showing thatthemisstatements allegedly made to them were made toany of the employees who did sign cards. Further,neitherthe reading of the proposed contract on February 26 northe circulation of the Sedalia area contract constitutedpromises that specific wages or other 'benefits would beobtained from the Company. Accordingly, I find that atthe time of its demand for recognition on February 27, theUnion had a clear majority evidenced by valid authoriza-tion cards.22The dairy storage room is kept at 35 to 40 degrees Fahrenheit and thedairy pasteurizing area's temperature range is between 80 and 90 degrees. 140DECISIONSOF NATIONALFinally, I am persuaded that the Company's many andpersuasive unfair labor practices found above were of sucha nature as to make impossible the holding of an electionin an atmosphere free from fear and coercion. Consequent-ly, a bargaining order is warranted in these circumstances,as established by Board and circuit precedent.Gissel Pack-ing Co., Inc.,395 U.S. 575 (1969),Best Industrial Uniform,203 NLRB 1166 (1973). 1 conclude accordingly, that theCompany violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the Union, on andafterMarch 1,23 as the exclusive bargaining representativeof the meat department employees. As the meat depart-ment strike which began on March 21 was caused by theCompany's March I refusal to recognize the Union, I findthat strike was an unfair labor practice strike.CONCLUSIONS OF LAW1.By unlawfully interfering with, restraining, and coerc-ing the employees, as found herein, the Company has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.2.By discriminating against Robert L. Mattice, GeorgeHudson, Lillian Canaday, Dorothy Kendall, KatherineMinks, Kathryn Chism, Elizabeth White, Lucille Haggard,Doris Freeman, and Shirley Wilson because of their activi-ty in support of the Union, the Company has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.3.By refusing to bargain with the Union, on and afterMarch I, 1973, when the Union represented a majority oftheCompany's employees in the appropriate unit de-scribed above, the Company has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6), and (7) of the Act.THE REMEDYHaving found that the Company has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and that it take certain affirmative actionnecessary to remedy the unfair labor practices and to effec-tuate the policies of the Act. Included in this affirmativeaction will be a recommendation that the Company makeRobert L. Mattice whole for the loss of wages he sufferedas a result of his layoffs on February 16 and March 9,1973, and the further recommendation that Robert L. Mat-tice,George Hudson, Lillian Canaday, Dorothy Kendall,Katherine Minks, Kathryn Chism, Elizabeth White, LucilleHaggard, Doris Freeman, and Shirley Wilson, be madewhole for the loss of overtime wages they suffered as aresult of the Company's withholding of overtime fromthem. Mattice's backpay arising out of the two layoffs shallbe computed on a quarterly basis plus interest at 6 percent23The Union'smotion to strike the testimony of Earl J.Engle on theground that he appeared as Company counsel is denied.Vanderbih Prod-ucts,Inc. v.N.L.R.B.,297 F.2d 833(C.A. 2, 1961).LABOR RELATIONS BOARDper annum as prescribed inF.W.Woolworth, Company,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962). 1 shall also provide for interest at therate of 6 percent per annum with respect to the overtimewages due the above-listed employees.Having found that the Company on and after March 1,1973, and at all times thereafter, failed and refused, in vio-lation of Section 8(a)(5) of the Act, to recognize and bar-gain with the Union as the duly designated exclusive col-lective-bargaining representative of its employees in theunit herein found appropriate, and that, independent ofsuch violation, a bargaining order is necessary to remedythe Company's other unfair labor practices, it will be rec-ommended that the Company, upon request, bargain withtheUnion concerning the wages, hours, and terms andconditions of employment of the employees in the said unitand if an understanding is reached, embody the same in awritten contract. However, I see no ground for burdeningthe Company with the General Counsel's and the ChargingParty's litigation expenses in this proceeding.Having found that the strikes by the Company's employ-ees which began on March 21 and August 3, respectively,were caused by the Company's unfair labor practices, and,therefore, were unfair labor practice strikes, I shall, in ac-cordance with Board policy, recommend that upon the un-conditional offer of the strikers, including those who didnot return to work on July 26, 1973, to abandon their strikeand return to work, the Company shall offer each of themreinstatement to their former or substantially equivalentemployment, dismissing, if need be, any person hired on orafterMarch 21, and make each such striker whole for anyloss of pay suffered by reason-of the Company's failure toreinstate an employee, within 5 days after application, tothe date of the Company's offer of reinstatement, by pay-ing to such striker a sum of money equal to the wages hewould have earned during said period, less his net earningsin that period, in accordance with the formula set forth inF.W.Woolworth Company, supra,with interest at the rateof 6 percent per annum as provided inIsisPlumbing &Heating Co., supra.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 24Respondents Stephens Produce Co., Inc., and TempleStephens Company, their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating employees concerning the union activi-ties or union sentiments of other employees.(b)Creating the impression that the union activities oftheir employees are under surveillance.(c)Threatening discharge, plant closure, or other repri-24 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order shall, as provided in Section 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all.objections thereto shall he deemedwaived for all purposes. STEPHENS PRODUCE CO.sals because its employees engage in union activities orexpress prounion sentiment.(d) Promising employees job security or other benefitsto induce them to withdraw their support from a protectedstrike or other concertedactivityprotectedby the Act.(e) Interfering with the right of employees to presentgrievances through an employee whom they have selectedas their spokesman.(f)Threatening employees with arrest or other reprisalsin retaliation for their participation in a strike or otherconcerted activity protectedby the Act.(g)Encouraging or discouraging membership in, or sup-port for, Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO,Local Union 576 orany other labor organization,of its employees by discrimi-natorily laying off employees or withholding overtimework assignments from employees because of their unionor other concerted activities.(h)Refusing to recognize Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO, Lo-cal Union 576,as the exclusive collective-bargaining repre-sentative of its employees in the following appropriateunit:All regular full-time and part-time meat departmentemployees employed by Stephens Produce Co., Inc.,at itsMorberly,Missouri, warehouse, excluding alldockmen, warehousemen, truck drivers, helpers, jani-tors, checkers, fork lift operators, produce order men,bakery employees, dairy employees, office clerical em-ployees, professional employees, guards, and supervi-sors as defined in the Act.(i)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guar-anteed by the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act.(a)Make whole Robert L. Mattice, as set forth in thesection entitled "The Remedy," for any loss of earningssuffered by reason of his discriminatory layoffs.(b)Make whole Robert L. Mattice, George Hudson,Lillian Canaday, Dorothy Kendall, Katherine Minks, Ka-thrynChism, ElizabethWhite, Lucille Haggard, DorisFreeman, and Shirley Wilson, in the manner set forth inthe section entitled "The Remedy," for any loss of earningssuffered by reason of the discriminatory withholding ofovertime work from them.(c)Upon request, recognize and bargain with Amalga-matedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Local Union 576, as the exclusive col-lective-bargaining representative of the employees in theaforesaid appropriate unit respecting rates of pay, wages,hours, or other terms and conditions of employment and, ifan understanding is reached, embody such understandingin a signed agreement.(d)Upon the unconditional application of those em-ployees who went on strike on March 21, 1973, and did notreturn to work since that date, and the unconditional appli-cation of those employees who went on strike on August 3,1411973, offer each of them immediate, full, and uncondition-al reinstatement to their former or substantially equivalentjobs without prejudice to their seniority or other rights andprivileges, dismissing, if need be, any person hired on orafterMarch 21, and make each such striker whole for anyloss of pay suffered by reason of Respondents' refusal, ifsuch there be, to reinstate such striker, beginning 5 daysafter application for reinstatement, to the date Respon-dents offer reinstatement.(e)Post at its warehouse at Moberly, Missouri, copies ofthe attached notice marked "Appendix." 25 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondents' author-ized representative, shall be posted by them immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondents toensure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 17, in writ-ing,within 20 days from the date of this Order, what stepsthe Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the amended complaint be.and it hereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.25 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about the unionactivities or union sentiments of other employees.WE WILL NOTgive the impression that the union ac-tivities of our employees are under surveillance.WE WILL NOTthreaten our employees with discharge,plant closure,or other reprisals because they engage inunion activities or express prounion sentiment.WE WILL NOT promise employees job security orother benefits to induce them to withdraw their sup-port from a protected strike.WE WILL NOT interfere with the right of employees topresent grievances to us through an employee whomtheyhave selected as their spokesman.WE WILL NOTthreaten employees with arrest or otherreprisals in retaliation for their participation in a strikeor other protected concertedactivity.WE WILL NOT discriminate against any employee be-cause of his or her activity on behalf of AmalgamatedMeat Cutters and Butcher Workmen of North Ameri- 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDca,AFL-CIO, Local Union 576, or any other union.WE WILL pay Robert L. Mattice for wage losses hesufferedas a resultof his layoffs on February 16 andMarch 9, 1973, respectively.WE WILL pay Robert L. Mattice, George Hudson,Lillian Canaday, Dorothy Kendall, Katherine Minks,Kathryn Chism, Elizabeth White, Lucille Haggard,Doris Freeman, and Shirley Wilson for losses they suf-fered as a result of our withholding of overtime workassignmentsfrom them between and including July 26and August 2, 1973.WE WILL bargain collectively, upon request, withAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union 576, re-specting rates of pay, wages, hours, and other termsand conditions of employment, as the representativeof our employees in the following bargaining unit:All regular full-time and part-time meat departmentemployees employed by Stephens Produce Co., Inc.,at itsMoberly, Missouri, warehouse, excluding alldockmen, warehousemen, truck drivers, helpers,janitors, checkers, fork lift operators, produce ordermen, bakery employees, dairy employees, officeclerical employees, professional employees, guards,and supervisors as defined in the Act.WE WILL, upon the unconditional application ofthose employees who went on strike on March 21,1973, and did not return to work since that date, andthe unconditional application of those employees whowent on strike on August 3, 1973, offer each of themimmediate, full, and unconditional reinstatement, totheir former or substantially equivalent jobs withoutprejudice to their seniority or other rights and privi-leges, dismissing, if need be, any person we hired on orafterMarch 21, and make each such striker whole forany loss of pay suffered by reason of our refusal, ifsuch there be, to reinstate such striker, beginning 5days after application for reinstatement, to the date weoffer reinstatement.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to join or assist Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,Local Union 576, or any other union.STEPHENS PRODUCE CO., INC.AND TEMPLE STEPHENSCOMPANY